  Case 1:20-cv-01342-MN Document 19 Filed 04/19/21 Page 1 of 5 PageID #: 83




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

GODADDY MEDIA TEMPLE INC.,                    )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Civil Action No. 20-1342-MN
                                              )
ANEXIO DATA CENTERS, LLC and                  )
DOES 1 THROUGH 10,                            )
                                              )
               Defendants.                    )

                             REPORT AND RECOMMENDATION

       Presently before the court is plaintiff GoDaddy Media Temple Inc.’s (“Plaintiff”) motion

for entry of judgment by default pursuant to Federal Rule of Civil Procedure 55(b)(2). (D.I. 15)

For the following reasons, I recommend that the court GRANT Plaintiff’s motion and enter a

default judgment in favor of Plaintiff in the amount of $1,139,827.80.

       I.      BACKGROUND

       On October 2, 2020, Plaintiff filed this action alleging causes of action for breach of

contract, account stated, book account, and unjust enrichment against defendant Anexio Data

Centers, LLC (“Defendant”) relating to Defendant’s failure to provide services due to Plaintiff

under a Master Services Agreement (the “MSA”). (D.I. 2 at ¶¶ 13–26; D.I. 4) Plaintiff served

the summons and complaint upon Defendant on October 21, 2020 (D.I. 6), and on October 28,

2020, the summons was returned executed by Defendant. (D.I. 9) Defendant failed to file and

serve a timely responsive pleading or motion as required under Rule 12 of the Federal Rules of

Civil Procedure.

       On November 20, 2020, Plaintiff filed a request for entry of default in appearance

pursuant to Rule 55(a). (D.I. 10) The court ordered Plaintiff to serve a copy of its request for
    Case 1:20-cv-01342-MN Document 19 Filed 04/19/21 Page 2 of 5 PageID #: 84




entry of default on Defendant and to file proof of such service once made (D.I. 11), which

Plaintiff did on December 14, 2020. (D.I. 12) On January 11, 2021, the Clerk of Court entered

the default in appearance against Defendant pursuant to Rule 55(a) (the “Entry of Default in

Appearance”). (D.I. 13) Plaintiff served the Entry of Default in Appearance on Defendant

through Defendant’s registered agent on January 13, 2021 and January 26, 2021. (D.I. 14)

       On March 23, 2021, Plaintiff filed a motion for entry of default judgment pursuant to

Rule 55(b)(2). (D.I. 15) On March 24, 2021, the court ordered Plaintiff to serve a copy of its

motion on Defendant and to file proof of such service once made (D.I. 16), which Plaintiff did on

March 26, 2021. (D.I. 17)

       II.     LEGAL STANDARD

       The entry of a default judgment under Federal Rule of Civil Procedure 55 is a two-step

process: (1) the entry of a default by the Clerk of Court against a party that “has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise,” Fed. R. Civ. P. 55(a), and

(2) entry of default judgment by the Clerk if the “plaintiff’s claim is for a sum certain or a sum

that can be made certain by computation” or otherwise by the court upon plaintiff’s application.

Fed. R. Civ. P. 55(b)(1)–(2). A party who defaults by failing to plead or defend admits the

allegations in the complaint related to the claims, but does not admit the allegations in the

complaint as to the amount of damages. 1 See J & J Sports Prod., Inc. v. Kim, C.A. No. 14-1170-



1
  “The Federal Rules of Civil Procedure allow but do not require the district court to conduct a
hearing on damages as long as there is a basis for the damages specified in a default judgment. . .
. [T]he requirement of a hearing on damages is subject to an exception where the amount
claimed is a liquidated sum or one capable of mathematical calculation.” 46 Am. Jur. 2d
Judgments § 288; see also T.D. Melchiorre, Inc. v. Victory Foodservice Distributors Corp., 2021
WL 426493, at *5 (M.D. Pa. Feb. 8, 2021) (“Normally, damages must be established at an
evidentiary hearing. However, if the amount of damages ‘can by computation be made certain,’
then a hearing is unnecessary.”) (quoting Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d
Cir. 1990)); Joe Hand Promotions, Inc. v. Yakubets, 3 F. Supp. 3d 261, 271 n.8 (E.D. Pa. 2014)).


                                                  2
  Case 1:20-cv-01342-MN Document 19 Filed 04/19/21 Page 3 of 5 PageID #: 85




LPS, 2016 WL 1238223, at *1 (D. Del. Mar. 29, 2016)). The decision to enter a default

judgment is within the discretion of the court. Tristrata Tech., Inc. v. Med. Skin Therapy

Research, Inc., 270 F.R.D. 161, 164 (D. Del. 2010) (citing Hritz v. Woma Corp., 732 F.2d 1178.

1180 (3d Cir. 1984)).

       III.    DISCUSSION

       The Clerk of Court entered the Entry of Default in Appearance against Defendant on

January 11, 2021 (D.I. 13); thus, step one of Rule 55 is satisfied. See Fed. R. Civ. P. 55(a). At

step two, Plaintiff’s motion for a default judgment seeks $1,139,827.80 in damages. (D.I. 15 at ¶

8; D.I. 15-2) Plaintiff alleges the following: On February 25, 2019, Defendant sent Plaintiff an

invoice for the service period from March 1, 2019 through December 31, 2019. (D.I. 2 at ¶ 18)

Plaintiff promptly paid Defendant $1,899,713.25, the total amount due as set forth in the invoice,

which included a 10% “pre-payment” discount in the amount of $211,079.25. (Id.) Subsequent

invoices credited Plaintiff’s advanced payment as a “pre-payment application.” (Id. at ¶ 19) On

June 20, 2019, however, Defendant ceased providing the services due under the MSA, leaving a

$1,139,827.80 credit balance owed to Plaintiff by Defendant. (Id. at ¶ 20) The parties agreed

that this $1,139,827.80 credit balance was owed to Plaintiff and remains outstanding. (Id. at ¶¶

20–26) Therefore, Plaintiff has shown that the “unchallenged facts set forth in the complaint . . .

establish a legitimate cause of action.” Cohran v. Revenue Collect CRA Collections, C.A. No.

12-082-SLR-SRF, 2013 WL 1632681, at *2 (D. Del. Apr. 16, 2013) (quoting Mancuso v. Tyler

Dane, LLC, 2012 WL 1536210, at *2 (D.N.J. May 1, 2012)).

       Accordingly, the next and final step is to determine the amount of damages to which

Plaintiff is entitled. See T.D. Melchiorre, Inc. v. Victory Foodservice Distributors Corp., 2021

WL 426493, at *5 (M.D. Pa. Feb. 8, 2021). Plaintiff’s request for $1,139,827.80 in damages is




                                                 3
  Case 1:20-cv-01342-MN Document 19 Filed 04/19/21 Page 4 of 5 PageID #: 86




supported by the affidavit of Plaintiff’s counsel (D.I. 15-1 at ¶¶ 10–13), and copies of the

aforementioned invoices that were attached to the complaint. (See D.I. 2, Exs. D&E) Based on

the facts alleged, Plaintiff’s counsel’s affidavit, and the invoices attached to Plaintiff’s

complaint, the court finds that Plaintiff’s request for $1,139,827.80 in damages is an amount that

can be made certain by computation and accurately represents the damages Plaintiff suffered as a

result of Defendant’s failure to perform. See, e.g., T.D. Melchiorre, 2021 WL 426493, at *5

(granting a motion for a default judgment and awarding damages without a hearing where the

plaintiff had provided invoices and a payment history for calculating such damages).

       IV.     CONCLUSION

       For the foregoing reasons, I recommend that Plaintiff’s motion for default judgment

pursuant to Federal Rule of Civil Procedure 55(b)(2) be GRANTED. (D.I. 15) Accordingly, I

recommend that the court enter an Order of Default Judgment in the following form:

       Upon consideration of plaintiff GoDaddy Media Temple Inc.’s (“GoDaddy”)
       Motion for Default Judgment against defendant Anexio Data Centers, LLC
       (“Anexio”) (D.I. 15), and finding a sufficient basis therefore, IT IS HEREBY
       ORDERED that judgment is entered in favor of GoDaddy and against Anexio, and
       Anexio is ordered to pay damages in the amount of $1,139,827.80 to GoDaddy. IT
       IS FURTHER ORDERED that Plaintiff shall serve a copy of this Order and shall
       file a proof of service evidencing same once complete.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to three (3)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878–79 (3d Cir. 1987).




                                                   4
  Case 1:20-cv-01342-MN Document 19 Filed 04/19/21 Page 5 of 5 PageID #: 87




       The parties are directed to the court’s Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

http://www.ded.uscourts.gov.


Dated: April 19, 2021                        _________________________________________
                                             Sherry R. Fallon
                                             UNITED STATES MAGISTRATE JUDGE




                                                5
